Name: Commission Regulation (EC) No 1811/97 of 19 September 1997 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 20 . 9 . 97L 257/4 I EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1811/97 of 19 September 1997 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 8 ( 1 ) of Regulation (EC) No 1466/95 is hereby replaced by the following: ' 1 . Export licences shall be issued on the fifth working day following the day on which applications are lodged, provided that the quantities for which licences have been applied for have been communic ­ ated in accordance with Article 6 ( 1 ) of Commission Regulation (EEC) No 210/69 (*) and that the special measures referred to in paragraph 3 have not been adopted in the meantime . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Article 17 (14) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 417/97 (4), provides for a delay of five working days before the issue of licences in order to ensure that the quantities covered by the licences requested comply with the limits on sub ­ sidized exports; whereas, on the basis of communications made by the Member States in accordance with Commis ­ sion Regulation (EEC) No 210/69 (*), as last amended by Regulation (EC) No 41 8/97 (6), the Commission may decide to adopt special management measures during the period concerned; whereas smooth operation of the ar ­ rangements depends on the accuracy of the communica ­ tions made by the Member States; whereas, in order to prevent any risk of the abovementioned limits being exceeded where inaccurate communications are made, it should be laid down that licences may only be issued where the quantities for which applications have been lodged have been communicated by the Member States; 0 OJ L 28 , 5 . 2 . 1969, p. 1 .' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to export licence applications lodged from its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 September 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ L 206, 16 . 8 . 1996, p . 21 . O OJ L 144, 28 . 6 . 1995 , p . 22. ( «) OJ L 64, 5 . 3 . 1997, p. 1 . ( 5) OJ L 28 , 5 . 2. 1969, p. 1 . 6 OJ L 64, 5. 3 . 1997, p. 3 .